Ludeling, C. J.
The sugar and molasses made on the plantation of Bird having been seized, Arthur Thebout, a commission merchant,, filed a third opposition, alleging that his claim for supplies furnished-for the-use of the plantation was a privileged debt.
There are several objections urged by the seizing creditors against the pretensions of the third opponent, but we deem it necessary to notice only one, to wit: That the opponent’s account not having been *271recorded in tlie book of mortgages and privileges,- be had no privilege-which could affect third parties. Article 123 of the Constitution declares, among other tilings, that “no mortgage or privilege shall hereafter affect third parties unless recorded in the parish where the property to be affected is situated. The tacit mortgages and privileges now existing in this State shall cease to have effect against third persons after the first of January, 1870, unless duly recorded. The General Assembly shall provide by law for the registration of all mortgages and privileges.”
In 1869 the General Assembly passed a law directing how mortgages and privileges should be recorded. Article 3093 Revised Statutes.
The provision of the Constitution is unambiguous — “nó mortgage or privilege shall hereafter affect third parties, unless recorded in the parish where the property to be affected is situated.”
The account of the third opponent has not been recorded. He can not, therefore, assert any privilege so as to affect the rights of the seizing creditors.
It is therefore ordered and adjudged that the judgment of the district court be affirmed, with costs of appeal.